Title: General Orders, 1 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Tean Neck Friday September 1st 1780

                            Parole Hackinsack
                            Countersigns J. B.
                        
                        Watchword Near By.
                        For the Day Tomorrow 
                        Brigadier General Huntington
                        Colonel Johnston
                        Lieutenant Colonel Olney
                        Brigade Major Rice
                        For Guard
                        Major Throop.
                        Twenty men to be paraded tomorrow at Guard mounting from the Line as Waggoners to drive off the spare
                            Ammunition.
                    